Case: 21-10981      Document: 00516307485         Page: 1     Date Filed: 05/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      May 4, 2022
                                  No. 21-10981
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Hugo Alejandro Castilleja,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:21-CR-102-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Hugo Alejandro
   Castilleja has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Castilleja has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10981    Document: 00516307485          Page: 2   Date Filed: 05/04/2022




                                  No. 21-10981


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2